Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “the recess” in the claim 5. Note that an independent claim 1 does not recite “a recess,“ but only the dependent claim 4 recites “a recess.” It appears that claim 5 should depend on claim 4, instead of claim 1. 
Similar, there is insufficient antecedent basis for “the recess” in the claim 12. Note that an independent method claim 9 does not recite “a recess,“ but only the dependent claim 11 recites “a recess.” It appears that claim 12 should depend on claim 11, instead of claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-14, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gunder (10,011,025) (see IDS).   
RE claims 1 and 9, Gunder (10,011,025) shows a gripping device (see Figs. 1-4) (see Exbibit A) and a method of gripping a workpiece, comprising: providing a gripping device for gripping a workpiece, including at least one gripping element (28, 128) (see Fig. 1; or 3) configured for contacting the workpiece, the at least one gripping element including a shaft (34 of Fig. 1; or 134 of Fig. 3), at least one articulating finger jaw (30 or 130), a mounting block (22; or 122) (See Figs. 1 or 3) connecting the shaft (34 or 134) to the at least one articulating finger jaw, the mounting block including an articulation stop (see Fig. 2 or 4) having a first stopping surface (44; see Detailed B of Fig. 2; or Fig. 4) and a second stopping surface (48; see Detailed B of Fig. 2; or Fig. 4) (see Col. 3, lines 12-27), and a stopping member (24 of Fig. 2; or 124 of Fig. 4) connected to the shaft (34, 134), the stopping member being in the form of a fastener, which is inelastic. Note that the provided locking pin (24 as described from Col. 2, line 67, to Col. 3, line 27; or a locking pin 124 as described on Col. 4, lines 4-29) is strong and sturdy to firmly grasp the shaft (34, 134). 
RE claim 9, , Gunder’s gripping device (10,011,025) also discloses positioning the gripping device relative to the workpiece (see claim 17); and actuating the gripping device (See claim 17) so that the at least one gripping element contacts the workpiece and the shaft rotates relative to the mounting block until the stopping member contacts one of the first stopping surface and the second stopping surface. 
Exbibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RE claim 2, Figs. 2 and 4 of Gunder’s gripping device (10,011,025) teach the provided locking pin (24 as described from Col. 2, line 67, to Col. 3, line 27; or a locking pin 124 as described on Col. 4, lines 4-29) is strong and sturdy being rigidly connected to the shaft (34, 134). 
RE claims 3, the detailed B of Fig. 2 of Gunder’s gripping device (10,011,025) provides the first stopping surface defines a first articulating angle (44) of the at least one gripping element which sets a first rotational limit of the shaft (34) in a first rotational direction (see Col. 3, lines 12-27) , wherein the second stopping surface (48) defines a second articulating angle of the at least one gripping element which sets a second rotational limit of the shaft in a second rotational direction which is opposite to the first rotational direction. 
RE claims 4-6 and 11-13, Figs. 2 and 4 of Gunder’s gripping device (10,011,025), as best understood, discloses that the mounting block (22; 122) includes a body, wherein the articulation stop of the mounting block is in the form of a recess (40, 140), the recess includes interior walls, wherein the first stopping surface is a first interior wall of the recess (see Figs. 2 and 4) and the second stopping surface is a second interior wall of the recess (see Figs. 2 and 4) wherein the stopping member is horizontally offset relative to the recess.
RE claims 7 and 10, Gunder’s gripping device (10,011,025) substantially teach that a locking pin (24, 124) which could be in the form of the fastener, wherein the fastener is an adjustable fastener such that an adjustable position of the fastener relative to the shaft can adjust a rotational limit of the shaft as shown in DETAIL B of Fig. and DETAIL F of Fig. 4. 
         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunder’s gripping device (10,011,025) in view of Moilanen et al. (6,641,189).
Gunder’s gripping device (10,011,025), as presented above, shows an adjustable fastener (24, 124), but does not specifically show a screw. However, Fig. 2 of Moilanen et al. (6,641,189) teaches a screw (32 or 34) to hold a gripping jaw (12 or 14). Thus, it would have been obvious to those skilled in the mechanical art or mechanical engineer to provide a screw, instead of a locking pin, on the block (22, 122) of Gunder’s gripping device (10,011,025) as taught by Moilanen et al. (6,641,189) to safely secure the shaft of the jaw. It is pointed out to those skilled in the mechanical art or mechanical engineer to modify the provided screw with a threaded screw hole or a nut to firmly secure the fastener to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided references as listed in PTO-892 show various gripping jaws with different fasteners such as pins, screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652